Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), dated June 17, 1998, convicting him of criminal possession of a controlled substance in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to vacate his plea of guilty (see, CPL 220.60 [3]). The defendant’s contention that he was coerced into entering the plea is belied by the record of the plea proceeding (see, People v Charles, 256 AD2d 472).
There is no merit to the defendant’s additional contention that he was denied the effective assistance of counsel (see, People v Ford, 86. NY2d 397, 404). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.